Citation Nr: 0117293	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from June 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
VARO in Cleveland which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 1997 at the age of 72.  The 
death certificate reflects that the immediate cause of death 
was metastatic lung cancer.  Significant conditions 
contributing to death, but not resulting in the underlying 
cause, were hypertension and renal insufficiency.  

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety disorder.  A 50 percent 
disability rating had been in effect since 1988.  

3.  The veteran's fatal metastatic carcinoma likely developed 
as a result of nicotine dependence that began during military 
service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that the 
veteran's metastatic lung cancer which caused his death, 
developed as a result of nicotine dependence that was in turn 
caused by his service-connected psychiatric disorder.  
Alternatively, she contends that the lung cancer was caused 
by nicotine dependence that arose during service.  

Factual Background

A review of the veteran's service medical records reflects 
that in about April or May 1945, when he was seen for 
headaches, a notation was made that the veteran smoked one 
pack of cigarettes daily.  

At the time of an evaluation conducted in June 1945, notation 
was made that the veteran was a chain smoker.  It was 
indicated that he was smoking two packs daily.  There had 
reportedly been a sharp increase in his smoking since he had 
been overseas.  

The service records are negative for any diagnosis of 
nicotine addiction or lung cancer.  

The veteran was given a certificate of disability for 
discharge in September 1945 because of psychoneurosis 
resulting from combat.  It was noted that manifestations 
included anxiety, headaches, pains about the heart, insomnia, 
and stomach trouble.

After military service, the veteran was seen for treatment 
and evaluation purposes on various occasions.  At the time of 
psychiatric examination by VA in January 1949, notation was 
made that the veteran was smoking two packages of cigarettes 
daily.  His diagnosis at that time was anxiety reaction 
manifested by anxiety-laden dreams, headaches, and unpleasant 
feelings.  

In a December 1977 statement, E. E. Boyles, M.D., indicated 
that the veteran had hypertension and recurrent peptic ulcer 
disease as a result of anxiety neurosis.  The physician 
stated that the veteran had been treated since 1969 for 
hypertension.  He added that in 1970 the veteran had had a 
hemorrhage from peptic ulcer disease and had been taking 
Maalox ever since.  

At the time of a VA psychiatric examination conducted in 
February 1978, notation was made that the veteran "smokes and 
drinks socially."  The examination diagnosis was anxiety 
neurosis.  

Additional medical evidence includes the report of a VA 
psychiatric examination conducted in February 1994.  It was 
noted that the veteran had been an outpatient since 1979 at 
the Canton VA clinic.  Reports of a number of those visits 
are of record.  Notation was made that the veteran reported 
smoking one pack of cigarettes a day.  The Axis I diagnosis 
was generalized anxiety disorder and psychological factors 
affecting physical condition.  

The veteran was hospitalized at a private facility from 
November to December 1997.  He had a known history of lung 
carcinoma.  He was admitted with increasing severe chest pain 
and shortness of breath.  It was determined he had end stage 
lung carcinoma.  The final diagnoses were lung carcinoma, 
metastases to the pleura, chronic thrombophlebitis, 
hypertension, and diabetes.  

The veteran was transferred to a nursing home where he died 
on December [redacted], 1997.  The immediate cause of death was listed 
as metastatic lung cancer.  Conditions listed as contributing 
to death, but not resulting in the underlying cause were 
hypertension and renal insufficiency.  An autopsy was not 
performed.  

In a March 1998 statement, Randall J. Harris, M.D., reported 
that the veteran had been a patient of his for over one year.  
In addition to the metastatic lung cancer, the physician 
indicated the veteran also had underlying obstructive lung 
disease/emphysema secondary to prior cigarette smoking.  It 
was his understanding that the veteran began smoking while in 
service.  He opined that "excessive tobacco abuse is 
associated with 90 percent of all bronchogenic carcinomas."  
He added that the veteran "certainly" had underlying 
obstructive lung disease "most likely" related to prior 
smoking.  It was his opinion that the veteran's "lung cancer 
was related to his smoking habit."  

A statement submitted by Farouq Ahmed, M.D., which was dated 
in March 1998, shows that the veteran had been under his care 
for metastatic non-small cell carcinoma of the left lung with 
pleural metastases.  

In a January 1999 statement, Dr. Ahmed noted that the veteran 
had smoked one to one-and-a-half packs of cigarettes a day 
for about 50 years, and it was his belief that it was "very 
likely that his neoplasm was caused by tobacco abuse."  

In a February 1999 communication, Dr. Harris indicated that 
military records indicated the veteran was smoking eight 
cigarettes a day as of January 5, 1945.  He reported that he 
could not state whether the veteran was smoking prior to 

enrollment in service, but it was "with high probability that 
he [the veteran] was addicted to nicotine during his service 
years and specifically on his January 5, 1945, records."  

A hearing was held before a hearing officer at the RO in 
February 1999.  The appellant indicated that she met the 
veteran in 1948.  She stated that he smoked cigarettes from 
the time that she met him until the time of his death.  She 
noted that, while the veteran reported to physicians that he 
smoked one-and-a-half packs a day, she believed it was more 
like three to four packs a day.  

Submitted at the hearing was a November 1998 statement from 
an individual who grew up with the veteran and stated to the 
best of his knowledge that the veteran had not smoked before 
entering military service.  Also received at that time was a 
statement from a grade school acquaintance who recalled that 
the veteran did not smoke before service.  The individual 
stated that, when the veteran returned home from service, he 
recalled that the veteran was "extremely nervous and smoking 
a lot."

Received in March 1999 was a February 1999 statement from the 
veteran's son which was to the effect that the veteran was a 
"chain smoker" for as long as the son could recall.  

Also received in March 1999 was a statement dated that month 
from an individual who had known the veteran since they were 
12 years of age.  He stated that the veteran was active in 
high school sports and never smoked until his return home 
from service.  


Analysis

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.306 (2000).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).

As for the effects of tobacco use, the Board notes that the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. § 1110 to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed 
thereafter.  Then, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  Rather 
than amending 38 U.S.C.A. § 1110, section 9014 created a new 
38 U.S.C.A. § 1103 which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  By its terms, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.

As noted above, the effective date of 38 U.S.C.A. § 1103 is 
June 9, 1998, and the appellant's claim was initially filed 
in December 1997.  Therefore, 38 U.S.C.A. § 1103 does not 
apply.  The claim is governed by the law in effect when the 
claim was filed.

Before June 1998, the statutes and regulations were silent on 
the specific issue of service connection for disabilities 
attributable to the use of tobacco products in service.  
However, two precedent opinions of the VA General Counsel 
(GC), which the Board is bound to follow pursuant to 
38 U.S.C.A. § 7104(c), provide guidance.

With regard to tobacco, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after 

discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or 
injury for VA disability compensation purposes, the General 
Counsel deferred to the Board's evaluation of the matter.  
The General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month-to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes-the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two principal 
questions would remain to be answered by adjudicators 
evaluating a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence under 
38 C.F.R. § 3.310(a):  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran is dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See also Davis v. 
West, No. 97-1057 (U.S. Vet. App. Nov. 19, 1999).


In the instant case, the veteran's death certificate lists 
metastatic lung cancer as the immediate cause of his death.  
The Board must therefore address the question of whether the 
fatal lung cancer was as a result of service and/or a 
service-connected disability.  

At the outset, the record does not reflect, nor does the 
appellant contend, that the lung cancer was manifested during 
the veteran's service or within the one year presumptive 
period thereafter.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  
The record reveals that the appellant has advanced two 
arguments in support of her claim.  First, she contends that 
the lung cancer developed as a result of nicotine dependence 
that was caused by the veteran's service-connected 
psychiatric disorder.  Second, she alternatively contends 
that the lung cancer was caused by nicotine dependence that 
arose during service.  

With respect to the first argument, that the veteran's 
nicotine dependence was due to or the result of his 
service-connected psychiatric disorder, there is no medical 
evidence of record discussing a relationship, if any, between 
the two diseases.  

With regard to the argument that nicotine dependence began 
during service, the Board notes that there is no 
documentation of nicotine dependence during service.  
Nevertheless, the record shows that the veteran used tobacco 
while in service and continued heavy use of tobacco in the 
years thereafter.  The Board finds it reasonable to conclude 
that the onset of the veteran's smoking habit was during his 
time on active duty.  There are statements of record from 
individuals who knew the veteran since before his entrance 
onto active service and the gist of their statements is that 
the veteran's smoking began during service.  With the service 
medical records confirming the veteran's significant 
cigarette usage during service, and the 

medical opinion evidence on this point, the Board finds that 
the evidence supports the conclusion that the veteran's 
nicotine dependence is of service onset.  

Turning to the question of whether nicotine dependence and 
the consequent use of tobacco led to or contributed to the 
fatal disease process, the Board notes opinions from two 
different private physicians which are to the combined effect 
that the veteran's metastatic lung cancer was a result of his 
nicotine dependence.  One physician stated that it was his 
professional opinion that the veteran's lung cancer was 
related to his smoking and the other opined that it was "very 
likely" that the veteran's neoplasm was caused by tobacco 
abuse.  The Board therefore finds that there is competent and 
persuasive evidence showing that the veteran's metastatic 
lung cancer was likely due to his tobacco use caused by 
nicotine dependence.  There is no opinion to the contrary.  
Therefore, the Board believes that service connection for the 
veteran's metastatic lung cancer, which caused his death, is 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been enacted during the pendency of this appeal.  
The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the appellant, the Board finds 
that further action to comply with these new requirements is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

